DETAILED ACTION
Status of Claims
	This Action is in response to Application 16/873,834 filed 07/20/2020. The present application is a continuation of 15/998,040 filed 06/15/2018. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “advertizing”, the Examiner understands this to be “advertising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites creating and implementing/using an advertisement response module, an ad demand forecast 
The limitation of creating and implementing/using models, and using a third model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (See M.P.E.P. 2106.04(a)(2)). That is, other than reciting “programed computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “programmed computer” language, “creating and entering” in the context of this claim encompasses the user manually creating and writing formulas and models. Similarly, the limitation of using the outputs as inputs for an advertisement expense optimizer model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “programmed computer” language, “using” in the context of this claim encompasses the user performing calculations using a formula. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the invention is directed towards a mathematical concepts. As further shown in claims 6-8, 10, 16-18, the invention is directed towards performing specific mathematical functions. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – implementing the method on a i.e., as a generic processor performing a generic computer function of creating/using modules, and performing calculations using modules) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the creating, entering, and using steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations additional information accounted for in the module (such as claims 2 through 4), the information provided between the modules (such as claim 5), and the specific computations (such as claims 6-8). These are still directed towards the judicial exception as these further define the abstract elements such as further defining the information and relationship between the information, and specific calculations. They are not significantly more as they do not further integrate the judicial exception into a practical application and the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. The dependent claims is not patent eligible.
Claims 9-20 are rejected under 35 U.S.C. 101 because is directed to non-statutory subject matter. Although the preamble of the claims indicate that the claims are directed to a machine, and a machine is one of the statutory classes of invention, the claims do not define a machine as the claims do not recite any structural features. The claims currently recite “programmed modules”, which is not further defined by the specification. The claim language refers to software and software per se is not a statutory class of invention. For the reasons noted, the claims are rejected because they are not directed to statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelan et al. (US 20040093296 A1) (hereafter Phelan), in view of Shekhawat (US 20130275206 A1) (hereafter Shekhawat).
As per claim 1:
A computerized method of using a programmed computer for increasing/optimizing retail market share/sales of a retailer/service provider for a known consumer-commodity and for decreasing /optimizing advertizing expenses for said known consumer commodity, comprising the steps of: 
a, creating and using an advertisement-response module in a programmed computer, considering parameters of present Ad-expense, present sales and present promotions/incentives of said retailer to obtain at least a first output signal; (See Phelan ¶0063, “As described in more detail below, the multi-dimensional marketing data 216 includes, for instance, marketing data, operational data, and external data. In particular, the marketing optimization module 140 automatically (e.g., when new or updated data is available) captures, integrates, and organizes advertising metrics for a company. Advertising metrics can include, for example, impressions, click-through rate (CTR), conversion rate, cost-per-action (CPA), cost-per-click (CPC), cost per thousand impressions (CPM), customer acquisition costs, pay per click (PPC), pay per lead (PPL), pay per sale (PPS), etc.” Phelan discloses a model for advertisement response including receiving information such as advertisement spending and sales information. See also Phelan ¶0151, “FIG. 15 shows a screen shot 1500 illustrating marketing impact for a portion of the marketing plan (i.e., model line 1 unit sales). FIG. 16 shows an exemplary screen shot 1600 displaying a graphical output of the marketing return for a portion of the marketing plan. FIG. 17 shows an exemplary screen shot 1700 illustrating a diminishing returns analysis for a portion of the marketing plan (e.g., for tier 1 television spending). FIG. 18 shows an exemplary screen shot 1800 displaying a year forecast for revenue. FIG. 19 is an embodiment of a screen shot 1800 of a variance analysis for units sold for a predetermined time period. FIG. 20 is a screen shot 2000 of a mix factor analysis for an incentive offer. FIG. 21 is a screen shot 2100 of a simulation of an alternative plan. The alternative plan includes a budget, pricing, and incentives. FIG. 22 is a screen shot 2200 providing more detail relating to the alternative plan of FIG. 21. FIG. 23 is a graphical illustration 2300 of a unit forecast for the alternative plan 
b. creating and using in said programmed computer a demand-forecast module considering predetermined market-related parameters to obtain a second output signal, said at least first output signal being connected for ongoing processing; and (See Phelan ¶0086, “The marketing simulator 316 can simulate a market's response to a particular market strategy. More specifically, the marketing simulator 316 simulates different marketing mix scenarios and/or market assumptions (e.g., marketing plans or strategies across different marketing channels) to evaluate one or more marketing plans. For example, the marketing simulator 316 accepts one or more marketing inputs 218 about a current marketing plan and simulates the market with the current plan to forecast future market behavior with the current plan. Moreover, in some embodiments, the marketing simulator 316 focuses on particular characteristics of the market, such as the forecasted demand and supply of the company's product with the current marketing strategy, a previous market strategy, return on investment for a particular marketing investment, stock market values, bond market values, overseas markets, and the like.” Phelan discloses a model for forecasting demand based on marketing strategy and market information. See also Phelan ¶0099, “The marketing data 216 can also include information relating to business results 508. The business results 508 can include information relating to results of the current business strategy employed by the company, such as sales data for a particular business quarter, dollars spent on advertisement, return on investment (ROI) information, profits and losses experienced by the company, information on one or more products, etc. The dynamic marketing 
c. using said first and second output signals as computerized inputs into an advertisement expense-optimizer module to enable a connected recommendation- engine means to provide a recommendation of permissible/projected future total advertisement expenses and future advertisement expense by geography for said retailer/service provider. (See Phelan ¶0117, “The financial planner 744 plans budgets, estimates, and/or actuals of the market client 104. For example, the financial planner 744 can receive a market client's total budget and estimate the amount that should be spent in particular product lines or in particular advertising techniques, such as television advertising, to optimize marketing investments.” Phelan discloses the concept of calculating advertising spending allocation to optimize the advertisement spending.)
Although Phelan discloses the above-enclosed invention, Phelan fails to explicitly teach providing future advertisement expense by geography.
However Shekhawat as shown, which talks about optimization of advertisement budgets based on geographic locations, teaches providing future advertisement expense by geography.
(See Shekhawat ¶0028, “For these and other reasons, it can be important to predict a campaign's spend rate over a future period of time in a particular region, such as over a future hour or set of hours. One simplistic way to do this is to determine spend rate over a previous hour or time period, and use that as an estimation of a spend rate over a future period. However, such a simplistic approach can have many problems, 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Shekhawat with the invention of Phelan. As shown, Phelan discloses the concept of utilizing models to calculate advertising spending allocation to optimize the advertisement spending. Shekhawat further teaches the concept of providing future advertising expense based on the particular geographical region. Shekhawat teaches this concept to address particular inefficiencies in advertising spending and improve return on investment (See Shekhawat ¶0001). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Shekhawat to further improve the information analyzed for further optimization of the advertisement spending. 
As per claim 2:
The step of factoring historical product/services Ad expense of said retailer by channel and historical product/service Ad expense of a competitor by channel, into said advertisement-response module. (See Phelan ¶0058, “In one embodiment, the marketing optimization module 140 automatically (e.g., continuously, periodically) measures the effectiveness of a client user's marketing investments (e.g., over many marketing channels/investments). Examples of the user of the market client 104 include a company, a customer of the market server 108, a supplier, a distributor, a retailer, a media buyer, and a market analyst. Moreover, the user of the market client 104 may be referred to below as a customer and/or a company. In some embodiments, the marketing optimization module 140 analyzes the company's (e.g., client user's) marketing investments to improve the performance of the investments. The marketing optimization module 140 performs these functions by accessing integrated marketing data. In additional embodiments, the marketing optimization module 140 automatically performs marketing functions by, for example, automatically collecting marketing data.” Phelan discloses collecting information based on expenses and performance by channel. See also Phelan ¶0111, “The marketing planner 312 also allows a user to specify benchmarks when building a marketing plan. Typical benchmarks include percentage of sales that are budgeted at a particular level in the plan, historical data (e.g., last year's budget), and competitor spending. If the market client 104 allocates a budget for a brand, the marketing planner 312 can provide the percentage of expected sales that the budget amount represents.” Phelan discloses the information to include competitor information.)
As per claim 3:
Factoring historical product sales of said retailer by channel and historical competitor sales into the advertisement response module. (See Phelan ¶0079, “In one embodiment, the marketing performance monitor 308 monitors and reports a company's marketing choices (e.g., marketing investments). This analysis may focus on, for instance, the effectiveness of the investment, the efficiency of the investment, and the value of the investment in light of the company's goals. In some embodiments, the marketing performance monitor 308 proactively monitors the profit and loss impact of marketing investments across all channels, media, and market segments for market client users. The marketing performance monitor 308 monitors and reports one or more metrics requested by a market client user and/or metrics determined by the marketing optimization module 140. In one embodiment, the marketing performance monitor 308 produces a report of a marketing client user's profits and losses. Other examples of metrics include, but are not limited to, revenue, profit, leads, new customers, time, sales, number of prospects, number of new accounts, contribution of one or more marketing factors, advertising metrics described above (e.g., impressions), etc. The report can include information from previous actions, forecasted information, or both.” Phelan discloses the information to include historical sales information. See also Phelan ¶0103, “The marketing data 216 can also include information relating to customer/audience data 528, competitive data 532, and/or marketing buys 536. The customer/audience data 528 can include information relating to one or more customers of the company and one or more potential customers of the company. The competitive data 532 can include information relating to competitors of the company and/or sales of competing products. The marketing buys 536 can include information relating to how 
As per claim 5:
Advertisement response module generates a product share response signal and connecting said product share signal response signal as input to said advertisement expense optimizer module. (See Phelan ¶0140, “In particular, the analysis of marketing data may require accessing data from many sources and examining many different views of the data. For example, in a marketing mix analysis, the market client 104 can examine cost information, competitive share of voice information, market share information, copy test results, brand metrics, etc. The guided analysis module 958 groups marketing outputs that are organized to assist the market client 104 in answering a particular marketing input 218.” Phelan discloses model to provide market share information for optimizing advertisement spending.)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelan et al. (US 20040093296 A1) (hereafter Phelan), in view of Shekhawat (US 20130275206 A1) (hereafter Shekhawat), in view of Bateni et al. (US 20080154693 A1) (hereafter Bateni).
As per claim 4:
Although Phelan and Shekhawat discloses the above-enclosed invention, the combination fails to explicitly disclose accounting for historical incentives.

Factoring historical product incentives of said retailer by channel and historical competitor product incentives into said advertisement response module. (See Bateni ¶0027, “The above model calculates the regression coefficients (.alpha., .beta., . . . ?) using historical sales, price and promotion data. A product demand forecast can thereafter be determined based on the information about future price and promotion strategies. Various statistical tests are performed to evaluate the significance of the above model for a given set of data (e.g. F-test, P-value evaluation and R.sup.2). Furthermore, the significance of each casual factor is evaluated using a statistical t-test. A factor is removed from the model if no significant cause-effect relationship is identified. Similarly, other casual factors, such as weather or competition activities, can be added to the model if a significant effect is identified.” Bateni teaches the concept of accounting for historical incentives including activities of competitors.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Bateni with the combination of Phelan and Shekhawat. As shown, the combination discloses the concept of forecasting demand including accounting for factors such as incentives and historical marketing response. Bateni further teaches the concept of accounting for historical information including historical promotions and competitor information. Bateni teaches this concept to produce accurate forecasts of patterns and trends (See Bateni ¶0014). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelan et al. (US 20040093296 A1) (hereafter Phelan), in view of Bateni et al. (US 20080154693 A1) (hereafter Bateni), in view of Shekhawat (US 20130275206 A1) (hereafter Shekhawat).
As per claim 9:
A programmed computer for increasing /optimizing retail market share/sales of a retailer/service provider for a known commodity and for decreasing/optimizing advertising expenses for said known commodity, comprising programmed modules for 
a,	creating and implementing into said program computer an advertisement response module accepting response relating to historical ad expense, historical sales and historical promotions/incentives of said retailer into a programmed computer to obtain at least a first output signal; (See Phelan ¶0063, “As described in more detail below, the multi-dimensional marketing data 216 includes, for instance, marketing data, operational data, and external data. In particular, the marketing optimization module 140 automatically (e.g., when new or updated data is available) captures, integrates, and organizes advertising metrics for a company. Advertising metrics can include, for example, impressions, click-through rate (CTR), conversion rate, cost-per-action (CPA), cost-per-click (CPC), cost per thousand impressions (CPM), customer acquisition costs, pay per click (PPC), pay per lead (PPL), pay per sale (PPS), etc.” Phelan discloses a model for advertisement response including tracking information such as advertisement 
Although Phelan discloses the above-enclosed invention, Phelan fails to explicitly disclose accounting for historical incentives.
However Bateni as shown, which talks about demand forecasting, teaches the concept of accounting for historical including competitor data in determining marketing response and demand.
(See Bateni ¶0027, “The above model calculates the regression coefficients (.alpha., .beta., . . . ?) using historical sales, price and promotion data. A product demand forecast can thereafter be determined based on the information about future price and promotion strategies. Various statistical tests are performed to evaluate the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Bateni with the invention of Phelan. As shown, Phelan discloses the concept of forecasting demand including accounting for factors such as incentives and historical marketing response. Bateni further teaches the concept of accounting for historical information including historical promotions and competitor information. Bateni teaches this concept to produce accurate forecasts of patterns and trends (See Bateni ¶0014). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Bateni to further improve the prediction of demand and response to marketing.
b.	 creating and implementing into said programmed computer a demand forecast module using and accepting predetermined market related parameters including at least historic market share to obtain a second output signal, said at least first output being connected as an input for further processing; and for (See Phelan ¶0086, “The marketing simulator 316 can simulate a market's response to a particular market strategy. More specifically, the marketing simulator 316 simulates different marketing mix scenarios and/or market assumptions (e.g., marketing plans or strategies across different marketing channels) to evaluate one or more marketing plans. For 
c.	using said first output signal and second output signal as computerized input into an advertisement expense optimizer module to obtain a recommendation of permissible/projected future total advertisement expenses and future advertisement expenses by geography for said retailer/service provider. (See Phelan ¶0117, “The financial planner 744 plans budgets, estimates, and/or actuals of the market client 104. For example, the financial planner 744 can receive a market client's total budget and estimate the amount that should be spent in particular product lines or in particular advertising techniques, such as television advertising, to optimize marketing investments.” Phelan discloses the concept of calculating advertising spending allocation to optimize the advertisement spending.)
Although the combination of Phelan and Bateni discloses the above-enclosed invention, the combination fails to explicitly teach providing future advertisement expense by geography.
However Shekhawat as shown, which talks about optimization of advertisement budgets based on geographic locations, teaches providing future advertisement expense by geography.
(See Shekhawat ¶0028, “For these and other reasons, it can be important to predict a campaign's spend rate over a future period of time in a particular region, such as over a future hour or set of hours. One simplistic way to do this is to determine spend rate over a previous hour or time period, and use that as an estimation of a spend rate over a future period. However, such a simplistic approach can have many problems, such as by utilizing stale data, such as data from several hours ago, or by changes, such as sharp changes, from period to period, and can have many other problems. For 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Shekhawat with the combination of Phelan and Bateni. As shown, the combination discloses the concept of utilizing models to calculate advertising spending allocation to optimize the advertisement spending. Shekhawat further teaches the concept of providing future advertising expense based on the particular geographical region. Shekhawat teaches this concept to address particular inefficiencies in advertising spending and improve return on investment (See Shekhawat ¶0001). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Shekhawat to further improve the information analyzed for further optimization of the advertisement spending. 
Claim 11-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelan et al. (US 20040093296 A1) (hereafter Phelan), in view of Bateni et al. (US 20080154693 A1) (hereafter Bateni), in view of Shekhawat (US 20130275206 A1) (hereafter Shekhawat).
As per claim 11:
A programmed computer for increasing /optimizing retail market share/sales of a retailer/service provider dealing in automobiles and for decreasing/optimizing advertising expenses for services related to said automobiles, comprising programmed modules: 
a, for creating and entering into said programmed computer an advertisement-response module including parameters representing present/historical ad-expense, present/historical sales and present/historical promotions/incentives of said retailer/service provider to obtain at least a first output signal; (See Phelan ¶0063, “As described in more detail below, the multi-dimensional marketing data 216 includes, for instance, marketing data, operational data, and external data. In particular, the marketing optimization module 140 automatically (e.g., when new or updated data is available) captures, integrates, and organizes advertising metrics for a company. Advertising metrics can include, for example, impressions, click-through rate (CTR), conversion rate, cost-per-action (CPA), cost-per-click (CPC), cost per thousand impressions (CPM), customer acquisition costs, pay per click (PPC), pay per lead (PPL), pay per sale (PPS), etc.” Phelan discloses a model for advertisement response including tracking information such as advertisement spending and sales information. See also Phelan ¶0151, “FIG. 15 shows a screen shot 1500 illustrating marketing impact for a portion of the marketing plan (i.e., model line 1 unit sales). FIG. 16 shows an exemplary screen shot 1600 displaying a graphical output of the marketing return for 
Although Phelan discloses the above-enclosed invention, Phelan fails to explicitly disclose accounting for historical incentives.
However Bateni as shown, which talks about demand forecasting, teaches the concept of accounting for historical data in determining marketing response and demand.
(See Bateni ¶0027, “The above model calculates the regression coefficients (.alpha., .beta., . . . ?) using historical sales, price and promotion data. A product demand forecast can thereafter be determined based on the information about future price and promotion strategies. Various statistical tests are performed to evaluate the significance of the above model for a given set of data (e.g. F-test, P-value evaluation and R.sup.2). Furthermore, the significance of each casual factor is evaluated using a statistical t-test. A factor is removed from the model if no significant cause-effect 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Bateni with the invention of Phelan. As shown, Phelan discloses the concept of forecasting demand including accounting for factors such as incentives and historical marketing response. Bateni further teaches the concept of accounting for historical information including historical promotions and competitor information. Bateni teaches this concept to produce accurate forecasts of patterns and trends (See Bateni ¶0014). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Bateni to further improve the prediction of demand and response to marketing.
b. for creating and entering into said programmed computer a demand-forecast module using and accepting parameters of retailer's market sales, market share and economic indicators to obtain a second output signal, said at least first output signal being connected for ongoing processing; and (See Phelan ¶0086, “The marketing simulator 316 can simulate a market's response to a particular market strategy. More specifically, the marketing simulator 316 simulates different marketing mix scenarios and/or market assumptions (e.g., marketing plans or strategies across different marketing channels) to evaluate one or more marketing plans. For example, the marketing simulator 316 accepts one or more marketing inputs 218 about a current marketing plan and simulates the market with the current plan to forecast future market behavior with the current plan. Moreover, in some embodiments, the marketing 
c. for using said first and second output signal as computerized inputs into an advertisement expense-optimizer module to enable a connected recommendation- engine means to obtain an optimized recommendation of permissible/projected future total advertisement expenses by geography for said retailer/service provider. (See Phelan ¶0117, “The financial planner 744 plans budgets, estimates, and/or actuals of the market client 104. For example, the financial planner 744 can receive a market client's total budget and estimate the amount that should be spent in particular product lines or in particular advertising techniques, such as television advertising, to optimize marketing investments.” Phelan discloses the concept of calculating advertising spending allocation to optimize the advertisement spending.)
As per claim 12:
Factoring historical product/service Ad expense of said retailer by channel and historical product/service Ad expense of competitor by channel, to said advertisement response module. (See Phelan ¶0058, “In one embodiment, the marketing optimization module 140 automatically (e.g., continuously, periodically) measures the effectiveness of a client user's marketing investments (e.g., over many marketing channels/investments). Examples of the user of the market client 104 include a 
As per claim 13:
Factoring historical product sales of said retailer by channel and historical competitor sales into the advertisement response module. (See Phelan ¶0079, “In one embodiment, the marketing performance monitor 308 monitors and reports a company's marketing choices (e.g., marketing investments). This analysis may focus on, for instance, the effectiveness of the investment, the efficiency of the investment, and the value of the investment in light of the company's goals. In some embodiments, the 
As per claim 14:
Although Phelan discloses the above-enclosed invention, Phelan fails to explicitly disclose accounting for historical incentives.

Factoring historical product incentives of said retailer by channel and historical competitor product incentives into said advertisement response module. (See Bateni ¶0027, “The above model calculates the regression coefficients (.alpha., .beta., . . . ?) using historical sales, price and promotion data. A product demand forecast can thereafter be determined based on the information about future price and promotion strategies. Various statistical tests are performed to evaluate the significance of the above model for a given set of data (e.g. F-test, P-value evaluation and R.sup.2). Furthermore, the significance of each casual factor is evaluated using a statistical t-test. A factor is removed from the model if no significant cause-effect relationship is identified. Similarly, other casual factors, such as weather or competition activities, can be added to the model if a significant effect is identified.” Bateni teaches the concept of accounting for historical incentives including activities of competitors.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Bateni with the invention of Phelan. As shown, Phelan discloses the concept of forecasting demand including accounting for factors such as incentives and historical marketing response. Bateni further teaches the concept of accounting for historical information including historical promotions and competitor information. Bateni teaches this concept to produce accurate forecasts of patterns and trends (See Bateni ¶0014). Thus it would have been obvious to one of 
As per claim 15:
Advertisement response module generates a product share response signal and wherein said product share response signal is connected as input to said advertisement expense optimizer module. (See Phelan ¶0140, “In particular, the analysis of marketing data may require accessing data from many sources and examining many different views of the data. For example, in a marketing mix analysis, the market client 104 can examine cost information, competitive share of voice information, market share information, copy test results, brand metrics, etc. The guided analysis module 958 groups marketing outputs that are organized to assist the market client 104 in answering a particular marketing input 218.” Phelan discloses model to provide market share information for optimizing advertisement spending.)
As per claim 19:
Send a product share response signal from said advertisement response module to said ad expense optimizer module. (See Phelan ¶0140, “In particular, the analysis of marketing data may require accessing data from many sources and examining many different views of the data. For example, in a marketing mix analysis, the market client 104 can examine cost information, competitive share of voice information, market share information, copy test results, brand metrics, etc. The guided analysis module 958 groups marketing outputs that are organized to assist the market client 104 in 
As per claim 20:
Send a predicted product share signal from said demand forecast module to said ad expense optimizer module. (See Phelan ¶0147, “In one embodiment, the analytics engine 208 (and/or the marketing simulator 316) analyze variances. Further, the analytics engine 208 can additionally use one or more models to analyze variance causes, such as if the economy performed worse than predicted when the forecast was generated, a particular advertisement campaign drove more sales than forecasted, and a competitor's aggressive price eroded market share. The analytics engine 208 also enables the monitoring of forecasted versus actual performance periodically. Moreover, the marketing optimization module 140 can proactively notify the market client 104 if a variance of a predetermined amount occurred, if a variance of a particular type occurred, etc. This notification may be via email, a web notification, a sound clip, and the like. Although described above as receiving, for example, the marketing input 918, the system can alternatively or additionally obtain (i.e., pull) the input from the client 104.” Phelan discloses generating and providing a predicted product share.)

Non-Obvious Subject Matter
Claims 6-8, 10, 16-18 are objected to as being dependent upon a rejected base claim, but would be non-obvious if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments as directed towards the 35 U.S.C. 101 rejection, the Examiner respectfully disagrees. The Applicant asserts the claimed, the invention is integrated into a practical application as the invention provides an improvement over the prior art. The Examiner notes as discussed in paragraph 0019-0024 of the originally filed specification, the claimed invention performs analysis on advertisement spending and includes using specific parameters in the analysis. The Applicant asserts that these elements are an improvement over the prior art, however the Examiner notes that as discussed in MPEP 2106.05(a), the improvement is not to the functioning of a computer, or to any other technology or technical field. In the present invention, while the claimed invention is directed towards a particular analysis of advertising spending, the invention is directed towards the “maximizing of sales and simultaneously optimizing/minimizing recurring expenses such as advertising and promotion cost, by taking into account multiple parameters”, which is similar to OIP Techs., Inc. v. Amazon.com, Inc. (MPEP § 2106, citing788 F.3d 1359 (Fed. Cir. 2015))( and In re Maucorps (Id., citing 609 F.2d 481 (CCPA 1979)), which are directed towards the optimization of pricing, cost, and spending. Thus the claimed invention is not an improvement to the functioning of a computer or to a technology or technical field as defined by MPEP 2106.05(a), and thus not significantly more than the abstract idea.
In response to the Applicant arguments as directed towards the definition and interpretation of “module”, the Examiner notes that while the definition of a module can Bancorp Services v. Sun Life (Id., citing 687 F.3d 1266 (Fed. Cir. 2012)), specifically the performing of repetitive calculations using a machine. As such, the Examiner asserts the claimed invention is not significantly more as the generic computer components are performing well-understood, routine, and conventional functions. 
In response to the Applicant’s arguments as directed towards OIP Technology and Bancorp Services, the Applicant asserts these cases are prior to the 2019 Revised Subject Matter Eligibility Guidance. The Examiner notes both cases are referenced and discussed in both the MPEP and the 2019 Revised Subject Matter Eligibility Guidance. OIP Technology is specifically referenced as examples of fundamental economic Bancorp Services is specifically referenced as an example of mathematical calculations and well-understood, routine, and conventional activities. 
The Applicant further asserts the claimed invention into a practical application. The Applicant specifically asserts the invention recites the practical application of “obtaining a recommendation of permissible/projected future total advertisement expenses and future expense by geography for said retailer/service provider”. The Examiner notes as discussed in MPEP 2106.04(d) (I), the integration of an exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d) (1) and 2106.05(a); 
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d) (2); 
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); 
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and 
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
In the present case, as discussed above, the invention does not improve the functioning of a computer, a technology, or a technical field as this is directed towards 
The Applicant further asserts the claimed invention does not use mathematical models, and the formulas such as those of claims 6-8 are not the broad form of the invention but merely embodiments. The Examiner notes that as currently claimed, the models as recited in the dependent claims accepts/receives parameters and generates an output based on the received parameters. A model is not explicitly defined in the originally filed specification, however based on the provided functions of a model (receiving parameters as inputs to generate an output), one of ordinary skill in the art would have recognized a model to include mathematical algorithms under the broadest reasonable interpretation in view of the specification.
 The Applicant further asserts claims 9 and 11, which recite a programmed computer, is hardware. The Examiner notes the recitation of a programmed computer does not automatically or inherently impart hardware limitations to the claim, and the programmed modules as discussed above, can be interpreted as software. 
The Applicant further asserts the claimed invention is not recited at a high level of generality as the term “present” includes historical data. The Examiner notes that the inclusion of the term “present” does not make the claimed invention significantly more as the invention is still directed towards the receiving of information and the performing of calculations using a mathematical formula/function.
Therefore, the Examiner asserts the invention as currently claimed is directed towards a judicial exception without significantly more.
In response to the Applicant’s arguments as directed towards the 35 U.S.C. 103 rejection, the Examiner respectfully disagrees. The Applicant asserts the Examiner has used impermissible hindsight in the combining of the Phelan and Shekhawat references. The Examiner notes as shown in the final rejection of 04/23/2020, the Examiner discussed the teachings and motivation of Shekhawat, specifically paragraph 0001 of Shekhawat which discusses addressing the short comings of optimizing advertisement spending including geographic considerations. The Applicant further argues Phelan does not teach or suggest the models as currently claimed. The Examiner notes as discussed in the final rejection of 04/23/2020, Phelan discloses receiving a plurality of information including advertising expense (cost per action, cost per click, cost per thousand impression, customer acquisition cost, pay per click, pay per lead, pay per sale), present sales data (conversion rate) (See Phelan ¶0063), and incentive information (See Phelan ¶0151) to generate a model of the advertisement and sales information. Phelan further discloses the concept of modeling future demands (See Phelan ¶0086) including using historical data (See Phelan ¶0099, wherein Phelan specifically discloses using marketing data including sales data from particular business 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VINCENT M CAO/           Primary Examiner, Art Unit 3622